DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to appeal files on January 5, 2021, claims 1-3, 5-10, 12-17 and 19-21 are pending for examination.

In view of the appeal brief filed on January 5, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LEWIS A BULLOCK  JR/           Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                             
Status of Claims
Claims 1-3, 5-10, 12-17 and 19-21 are presented for examination. Claims 4, 11 and 18 have been cancelled previously. Claims 1, 8 and 15 are independent. 

Examiner notes
(A). Drawings submitted on 01/02/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of 
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.
Response to Arguments
Applicant's arguments, page 4-7 filed in the appeal brief, with respect to the rejections of claim 1 under 35 U.S.C. 103(a) have been fully considered. However, upon further consideration, a new grounds of rejection is made in view of Culter et al. (U.S. Patent No. 8,984,502 B2).

Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being obvious over Mihm et al (US 2005/0229173 A1) in view of Culter et al. (US 8,984,502 B2).

As to claim 1, Mihm discloses an information handling system comprising: 
a host system processor (Mihm at par. 0027, FIG. 4 is a block diagram of an exemplary server 300 [i.e. host] as may be used in embodiments of the disclosed system and method. A server 300 has one or more processors 301 [i.e. host system processor]. Processor 301 communicates with a memory controller hub (MCH) 303, also known as Northbridge, via the front side bus (system bus) 304. The MCH 303 communicates with system memory 305 via a memory bus 306. The MCH 303 may also communicate with an advanced graphics port (AGP, not shown) via a graphics bus. The processor communicates over the system bus 304 to an I/O controller hub (ICH, also known as the south bridge) 307. The MCH 303 communicates with the I/O controller hub (ICH) 307 via a peripheral component interconnect (PCI) bus 308 and 
a computer-readable storage medium communicatively coupled to the host system processor (par. 0029, the techniques may be implemented in programs executing on programmable machines such as mobile or stationary computers, personal digital assistants, set top boxes, cellular telephones and pagers, consumer electronics devices (including DVD players, personal video recorders, personal video players, satellite receivers, stereo receivers, cable TV receivers), and other electronic devices, that may include a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), and having stored thereon a bootable update image file for performing a firmware update associated with the information handling system, the bootable update image file including a plurality of updates defined therein, the bootable image file configured to, when read and executed by the processor (Mihm at Fig. 2, par. 0010, a system and method relating to automatic firmware image recovery. When a server equipped with a baseboard management controller (BMC) boot code detects that its operational code image (opcode) is corrupted or the operational code detects that the opcode is out of date, the BMC broadcasts a request for an image update [i.e. firmware update]. One or more donor systems on the network may respond to the request and send the requestor a new image. With the application of this invention, the image can be updated automatically. Further, see at par. 0025, the techniques may be implemented in programs executing on programmable machines such as mobile or stationary computers, personal digital assistants, set top boxes, cellular telephones and pagers, consumer electronics devices [including DVD players, personal video recorders, personal video players, satellite receivers, stereo receivers, cable TV receivers], and other electronic devices, that may include a processor, a storage medium readable by the processor [including volatile and non-volatile memory and/or storage elements]): 
and perform updates defined within the bootable update image file in accordance with the update policies (Mihm at par. 0017, the policy will typically pick the best match. It will be apparent to one of ordinary skill in the art that there are multiple ways to implement this. In one embodiment, the recipient system may want to accept a previous version of the operational image because a version update is what corrupted it. This preference may be configured as a policy. Further, see pars. 0015, 0022, 00250026. Note: the policy will typically pick the best match. It will be apparent to one of ordinary skill in the art that there are multiple ways to implement this. In one embodiment, the recipient system may want to accept a previous version of the operational image because a version update is what corrupted it. This preference may be configured as a policy). 

While Mihm teaches policy settings update policies to be applied during application of updates defined within the bootable update image file, However Mihm does not explicitly disclose the update policies define an order in which updates defined within the bootable update image file are to be applied.

Further, Culter discloses receiving a bootable update image file including a plurality of updates (col. 3, ll 1-19; col. 3, line 42 -col. 4, line 21); read policy settings stored within the information handling system setting forth update policies to be applied during application of updates defined within the bootable update image file (col. 8, ll. 1-14, some policies to be considered for the process of updating firmware include: 1) validation policy--that the image can operate in the target hardware; 2) intent policy [what a user intends to do with the system); 3) constraint policy (what rules governing sequences of multiple, dependent and independent firmware components within the same hardware system); 4) policy enforcement (what entities are responsible for enforcing various policies); 5) policy visibility (what the visibility of the various policies are to the end user (opaque or transparent or both?)); 6) policy conflict resolution (what are the policies about policy conflicts?); and 7) policy violation behavior (what are the policies governing an actual policy violation that occurs in the system?]), wherein the update policies define an order in which updates defined within the bootable update image file are to be applied; and perform updates defined within the bootable update image file in accordance with the update policies (claim 16, a set of composite image format rules to support a self-describing aggregation of a random number of firmware update image payloads, wherein the composite image outlines an order the arbitrary number of firmware update images should be flashed based on dependencies and comprises a single table of contents in which all entries in the single table of contents are at a same nesting level, wherein a first entry in the table of contents describes the entire composite image as a type of payload; applying the set of composite image format rules to a set of firmware update image payloads, wherein the composite image outlines an order the arbitrary number of firmware update images should be implemented based on dependencies.  Further, see claim 1, 10, col. 10, ll. 63 - col. 11, ll. 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Mihm to include the update policies define an order in which updates defined within the bootable update image file are to be applied, as disclosed by Culter, because such inclusion will allow the update application tools to parse the file and discover the correct order of flashing before beginning the process.  Further, enhance capability when mixes complex issues of behavioral policy with static descriptive functions (see col. 10, ll. 67 – col. 1l, ll. 3).

As to claim 2, Mihm discloses an information handling system wherein the policy settings are stored within a basic input/output system of the information handling system (par. 0025, the BMC may broadcast a message declaring that it needs a new BIOS code image in block 209. Other "donor" systems (110b-f and 120) on the communication network may receive the broadcast message (block 251) and validate the received request to see if the request matches their parameters. For instance, the donor system may check to see if the requested BIOS version matches the version of BIOS code in its repository. In another embodiment, the donor system may compare policy parameters to determine if it is the preferred provider of the BIOS image. The donor system checks the BIOS image information for any images in its possession in block 253. If the donor system does not have a compatible image, as determined in block 255, then it may ignore the request and continue to operate normally (block 263). In one embodiment, the donor system sends an acknowledgement message that declares the receipt of the broadcast message with a failure code meaning that no compatible image is present. Further, see pars. 0015-0017, 0019, 0022-0024. Note: baseboard management controller [BMC] go by policy and configuration/setting, see abstract, “a baseboard management controller (BMC) and operational code detects that its operational code image is corrupted or out of date, it broadcasts a request for an image update over an out-of-band network. One or more donor systems on the network may respond to the request and send the requestor a new image. The recipient system use management policies to determine from which donor system to accept an update.”).  

As to claim 3, Mihm discloses an information handling system wherein the policy settings are stored within a management controller of the information handling system (Mihm at par. 00015, the BMC (baseboard management controller) may have access to its own network interface card (NIC). If the boot block of server A 110a has network capability in its boot block, then it may broadcast the request through the OOB connection, also. Further, discloses medium store policy and configuration information at par. 0027, “The methods described herein may be provided as a computer program product that may include a machine accessible medium having stored thereon instructions that may be used to program a processing system or other electronic device to perform the methods. The term "machine accessible medium" used herein shall include any medium that is capable of storing or encoding a sequence of instructions for execution by the machine and that cause the machine to perform any one of the methods described herein.” Note: the policy will typically pick the best match. It will be apparent to one of ordinary skill in the art that there are multiple ways to implement this. In one embodiment, the recipient system may want to accept a previous version of the operational image because a version update is what corrupted it. This preference may be configured as a policy, see par. 0017).  Further see Cutler, claim 16 wherein the computer system accesses the rules to apply updates.  Since the rules are being accessed it would be obvious that they are stored.

As to claim 5, Culter discloses an information handling system wherein the update policies define exclusions of one or more updates defined within the bootable update image file (col. 7, ll. 66 – col. 8, ll. 13, various image design choices have been intentionally omitted [i.e. exclusion] from the composite image framework. Some policies to be considered for the process of updating firmware include: 1) validation policy--that the image can operate in the target hardware; 2) intent policy (what a user intends to do with the system); 3) constraint policy (what rules governing sequences of multiple, dependent and independent firmware components within the same hardware system); 4) policy enforcement (what entities are responsible for enforcing various policies); 5) policy visibility (what the visibility of the various policies are to the end user (opaque or transparent or both?)); 6) policy conflict [i.e. policies define exclusions] resolution (what are the policies about policy conflicts?); and 7) policy violation behavior (what are the policies governing an actual policy violation that occurs in the system?). Further, see policy visibility and policy violation behavior at col.8, lines 62 – col. 9, line 2. and claim 1). 


As to claim 6, Culter discloses an information handling system wherein the update policies define a resolution action to be applied in the event of failure of updates defined within the bootable update image file (Culter discloses policies regarding constraint, visibility and violation behavior at least in col. 7, ll. 45-65, “The composite image framework is also free from assumptions regarding any types of policy whose enforcement belong to different subsystems or domains. For example, a validation policy that requires firmware executing in the controller to be applied to prevent invalid images from being reflashed is a policy that ultimately belongs to the firmware--not to the software or the customer running that software. Attempts to move this policy to higher level parts of the system in order to prevent inadvertent reflashing from losing system integrity have been suggested. These ideas are well-intentioned but misguided. Fundamentally, the firmware itself is responsible for its own integrity because it is the only entity that can actually know if it possesses such integrity … before it attempts to do so”.  Further, see col.8, lines 62 – col. 9, line 2).



As to claim 7, Mihm discloses an information handling system wherein the update policies define a storage path (Mihm teaches policy determine update process and update process possesses a storage link [i.e. path, one that is used as an image repository], at par. 0021, validate the received request to see if the request matches their parameters. For instance, the donor system may check to see if the requested version matches the version of operational code in its repository. In another embodiment, the donor system may compare policy parameters to determine if it is the preferred provider of the operational image. The donor system checks the operational image information for any images in its possession in block 253. If the donor system does not have a compatible image, as determined in block 255, then it may ignore the request and continue to operate normally (block 263). In one embodiment, the donor system sends an acknowledgement message that declares the receipt of the broadcast message with a failure code meaning that no compatible image is present. In one embodiment, a broadcast message specifically targets one or more servers or a management console. In one embodiment, the message targets any compatible system, i.e., one that is used as an image repository and has the appropriate image) for storage of a log associated with application of updates defined within the bootable update image file (Mihm teaches update related message/log based on determination of preferred image, compatibility of image file [i.e. bootable] and further teaches at par. 0022, recipient determines whether an acknowledgement is received in block 211. The recipient system will also follow policy directives to determine which response to accept and send an acceptance message … the operational code image is transferred to the recipient computer, the operational firmware is written over with the new image in block 213 where the recipient system validates the operational image as before in block 203. … a message searching for an image to update. If retry mode is enabled, a determination is made as to whether a maximum number of retries has been reached in block 215. If the maximum has not been reached, then another message is sent requesting an update [block 209]).

As to claim 8, (a system claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 9, (the method claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 10, (the method claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 12, (the method claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 13, (the method claim) recites substantially similar limitations to claim 13 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 14, (the method claim) recites substantially similar limitations to claim 14 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (a medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above. 
As to claim 16, (the medium claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above. 

As to claim 17, (the medium claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 19, (the medium claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (the medium claim) recites substantially similar limitations to claim 6 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 21, (the medium claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-13411. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199